Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1 – 6 in the reply filed on September 23rd, 2021 is acknowledged.  Claims 7 – 26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "cheese milk" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.  In addition, no definition is provided for the term “cheese milk” and is therefore indefinite.  For the purposes of this office action, “cheese milk” will be taken to mean the dairy composition that is used to make the natural cheese.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brafford (US-6326038-B1).
Regarding claims 1 and 4, Brafford teaches making a heat-treated cheese product by admixing a natural shredded cheese with an inorganic calcium composition [Col 5, lines 21 – 25].  The admixture is then extruded at an elevated temperature (65 - 95°F) to create a heat-treated cheese product [Col 6, lines 27 – 29].  The cheese is then stored at 35 - 65°F [Col 6, lines 30 – 31].
In addition, Brafford also teaches shredding cheese, adding 3 – 5 wt% calcium supplement, and mixing the admixture to create a homogenous mix before extruding at 65 - 75°F [Col 7, line 55 – Col 8, line 16].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Brafford (US-6326038-B1), as applied to claim 1 above, and in view of Criezis (US-20140377412-A1).
Regarding claim 2, Brafford teaches making a heat-treated cheese by mixing a calcium composition and a natural shredded cheese and then heat-treating as set forth above with regard to claim 1.  Brafford is silent as to the calcium composition comprising milk mineral.
Criezis teaches dairy minerals can be added to cheese before heat-treating [0069].   Criezis also teaches that dairy minerals are minerals and ions, including calcium, found in a typical raw milk. [0037]. Therefore, dairy minerals are milk minerals that are a form of calcium composition used in making heat-treated cheese.  Dairy minerals are known to be used to increase the calcium content of cheeses [0037].  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to substitute the dairy minerals of Criezis for the calcium blend of Brafford to provide the predictable result of a cheese product having a greater amount of calcium than naturally found in the dairy product.
Regarding claim 3, Brafford teaches using 3 – 5 wt% calcium supplement in making a heat-treated cheese [Col 5, lines 63 – 66].  Dairy minerals are a form of calcium supplement used in cheese making, as stated above.  Brafford also teaches adjusting the amount of calcium added based upon the level of calcium supplementation desired [Col 3, lines 61 – 67].  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to vary the amount of dairy mineral so as to adjust the calcium content to the desired level.
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)
In addition, Criezis teaches using 0.75 - 1.5% w/w dairy (milk) mineral in making a heat-treated cheese [0160].  The amount of dairy mineral present affects the emulsion, protein microstructure, and lipid size consistency of the cheese [0161].  It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to vary the amount of dairy mineral so as to control the emulsion, protein microstructure, and lipid size consistency of the cheese. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Brafford.
Regarding claim 5, Brafford teaches making a heat-treated cheese as set forth above with regard to claim 1.  The extrusion and subsequent shaping step mixes and blends the calcium into the cheese, creating a cheese product that can be cut and shaped into a desired product [Col 6, lines 43 – 48].   Where the product is taught to be shaped into a desired product, it would have been obvious to have subsequently shredded the cheese to provide the final cheese product in a shredded form.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Brafford as applied to claim 1 above, and further in view of Sorensen (US-20040151801-A1).
Regarding claim 6, Brafford teaches a heat-treated cheese made from shredded natural cheese and a calcium composition as described above.  Brafford does not teach the addition of phospholipase in the production of natural cheese.  Sorensen teaches adding phospholipase to a dairy composition and using the composition to make cheese with decreased oiling-off effect and/or increasing cheese yield [0029], [0032].  
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1 – 3 and 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 – 15 of co-pending Application No. 16/391,200 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 11 of the co-pending application claims a heat-treated cheese comprising a shredded natural cheese mixed with 0.25 – 5% (w/w) of either milk mineral, algal mineral, or a combination therefore, and melting the cheese before transferring to a device for cooling the cheese.  An invention having these features would automatically make claims 1 – 3 of the pending application obvious as those claim features that are similar or the same as those in the co-pending application.  Claim 1 calls for mixing shredded natural cheese with a calcium composition while claims 2 names that composition as milk mineral.  Claim 3 gives a milk mineral composition that is obvious over copending claims 11 and 12.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additional references cited on the PTO-892 were cited on the International Search Report but were not made of record by applicant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D BENSON whose telephone number is (571)272-1688. The examiner can normally be reached M-R 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Jeffrey D Benson
/J.D.B./Examiner, Art Unit 1791                                                                                                                                                                                                        
/Nikki H. Dees/Primary Examiner, Art Unit 1791